Citation Nr: 1414197	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  09-46 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of fracture L-1. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled for a hearing before a member of the Board in February 2014.  He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's service-connected residuals of fracture L-1 resulted in pain and fatigue.  However, his thoracolumbar spine has not limited to forward flexion of 30 degrees or less, and neither ankylosis of the spine or a fractured spine has been shown.  The evidence also has not shown incapacitating episodes or objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for residuals of fracture L-1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Veteran seeks an increased initial rating for his service-connected residuals of fracture L-1, which has been evaluated under DC 5235 as 20 percent disabling from December 1, 2006 (the date of the Veteran's claim for an increased rating.)

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2013); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings, and concludes that staged ratings are inapplicable as the criteria for a rating in excess of 20 percent have at no time been met.  See id.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Scheduler ratings for disabilities of the spine are provided by application of the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes found at 38 C.F.R. § 4.71a.  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of the injury or disease.  38 C.F.R. § 4.71a. 

The General Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Id.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Id.  For these purposes, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).   

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors involved in evaluating and rating disabilities of the joints include increased or limited motion, weakness, fatigability, incoordination, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45.

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  Deluca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

Turning to the evidence of record, the Veteran received private treatment for his back pain from several providers.  A December 2006 MRI from the Hughston Clinic revealed degenerative cervical and lumbar spondylosis as well as a history of a compression fracture at L-1.  The Veteran reported daily pain that radiated down his thighs and was aggravated by sitting, standing, and riding in a car.  The Veteran's range of motion was measured, with flexion to 60 degrees, extension to 30 degrees and left and right bending to 45 degrees.  The Veteran's gait was normal and the motor, sensory, and reflex examinations were normal.  

The Veteran also underwent physical therapy at Roosevelt Warm Springs Institute for Rehabilitation from December 2006 to January 2007.  At his initial visit, the Veteran reported he was retired and able to perform activities of daily living in his home, but he felt he was not as "conditioned" as he used to be and was experiencing pain.  At the conclusion of physical therapy, the Veteran was discharged to continue a home exercise program; the record noted the Veteran was "able to manage his low back pain."

Medical records from July 2006 through June 2007 from "Dr. B.W." of the Clark Holder Clinic show treatment for back pain.  A November 2006 MRI revealed spondylolisthesis at L5-S1 with severe degenerative disk and arthritis changes.  There was no evidence of acute fracture.  However, mild scoliosis was noted with convexity to the right.  He was provided medication to manage his pain.  
The evidence of record also includes a March 2007 statement from the Veteran's wife.  She described the Veteran's difficulty with prolonged walking, sitting, and riding in a car.  She also indicated the Veteran's pain had worsened as he aged.   

Also in March 2007, the Veteran underwent a VA spine examination.  The Veteran reported constant pain at a level of five on a scale of one to ten, with ten being the worst pain.  The examiner noted the Veteran's condition did not cause incapacitation, stating there were no signs of intervertebral disc syndrome.  The examiner described the Veteran's functional impairment as difficulty with prolonged sitting, standing, walking, riding, and bending.  The Veteran's gait was normal, and he did not require an assistive device for ambulation.  No muscle spasm was present, and there was no ankylosis of the lumbar spine.

In terms of range of motion, the Veteran demonstrated forward flexion of the thoracolumbar spine to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  Therefore, the Veteran's combined range of motion was 240 degrees.  The examiner noted the Veteran's spinal joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Neurological examination of the lower extremities showed motor function and sensory function within normal limits.  The Veteran was diagnosed with compression fracture L-1, anteriolisthesis of L-4 on L-5, Grade II spondylolisthesis of L-5 on S-1, and spinal curve with convexity to the right.  The examiner identified pain as the only residual of the L-1 fracture.  

In October 2009, the Veteran underwent another VA spine examination.  The Veteran reported pain, fatigue, weakness, stiffness, spasms, decreased motion, and paresthesia.  However, he denied numbness, bowel or bladder problems, and erectile dysfunction.  He reported severe pain, aggravated by activity, as well as difficulty with prolonged walking, sitting, and standing.  

The Veteran demonstrated forward flexion of the thoracolumbar spine to 60 degrees, extension to 30 degrees, right and left lateral flexion to 15 degrees, and right and left rotation to 15 degrees.  The Veteran's combined range of motion was 150 degrees.  Although the examiner noted the Veteran's joint function was limited by pain, fatigue, weakness, and lack of endurance, the measurement of the Veteran's range of motion remain unchanged after repetitive use testing.  

Upon examination, the Veteran's muscle tone was normal, and the examiner indicated there was no ankylosis of the thoracolumbar spine.  The examiner also found no weakness or muscle spasm.  

In addition, the neurological examination of the lumbar spine showed no sensory deficits at L-1 to L-5.  There was no lumbosacral motor weakness, and the lower extremities showed no signs of pathologic reflexes.  The examiner concluded there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The examiner further concluded the residuals of the Veteran's L-1 fracture were pain and decreased range of motion in the back.  

Finally, in the November 2009 VA Form 9, the Veteran stated that he is unable to stand for more than ten to fifteen minutes and that he is unable to sit comfortably for more than fifteen to twenty minutes.  

After a full review of the evidence, the Board finds the preponderance of the evidence is against the Veteran's claim for entitlement to an initial rating in excess of 20 percent for the residuals of fracture L-1 throughout the appeal period.  Consequently, the benefit-of-the-doubt doctrine does not apply, and the rating claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

First, under the General Formula, the record fails to show either ankylosis or a fractured spine, and forward flexion of the thoracolumbar spine was not shown to be 30 degrees or less. 

The General Formula also indicates that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 at Note (1).  Here, the evidence does not show the Veteran has experienced bowel or bladder impairment; the Veteran specifically denied bowel problems at the October 2009 examination.  The Veteran has also denied numbness, and sensory and motor examinations consistently yielded normal results.  

With regard to application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, March 2007 and October 2009 VA examination reported indicated there were no signs of incapacitation.  Significantly, the 2009 VA examiner concluded there were no signs of intervertebral disc syndrome.  There are no other records showing the Veteran has required bed rest, as prescribed by a physician.  Accordingly, a higher rating based on the alternative ratings formula for intervertebral disc syndrome is not warranted.    

In making the above determinations, the Board has considered the Veteran's functional loss due to pain.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  In the March 2007 examination, the examiner found there spinal joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Although the October 2009 examiner noted such symptoms, the Veteran's range of motion was not decreased after repetitive testing.  Indeed, the measurements were identical before and after repetitive use.  Also, neither examiner noted the presence of muscle spasm, atrophy, or other evidence of disuse.  Thus, while the Board is sympathetic to the fact that the Veteran has back pain, it does not result in significant functional impairment so as to approximate the criteria for a 40 percent or greater rating.  As such, the Board finds that a rating in excess of 20 percent for functional loss is not warranted.  See 38 C.F.R. §§ 4.40 and 4.45, Deluca, 8 Vet. App. at 202.  

Moreover, after careful review of the available diagnostic codes and the lay and medical evidence of record, the Board also finds there are no other diagnostic codes that provide a basis to assign a rating higher than the currently assigned evaluation for the Veteran's service-connected residuals of fracture L-1.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran indicated he was retired on a December 2006 intake form for physical therapy.  He has not asserted, nor does the record otherwise suggest, that the disability addressed in this decision currently precludes him from securing or following a substantially gainful occupation.  As such, the Board finds that Rice is inapplicable in this case.

Extraschedular Consideration

Apart from the TIDU, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his chronic lumbar spine strain.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's spine disability with the established criteria shows that the rating criteria reasonably describe his disability level and relevant symptomatology.  Specifically, the criteria contemplate the Veteran's reports of pain, fatigability, and limited motion, which is further considered by application of 38 C.F.R. § 4.40, § 4.45, and § 4.59.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by February 2007 and March 2009 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, statements in support of the claim by the Veteran and his representatives, a lay statement from the Veteran's wife, and two VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the October 2009 VA examination, stating that repetitive testing was not performed.  However, the examination report specifically asks the examiner to indicate whether repetitive testing is possible.  If repetitive testing is not possible, the examiner must provide an explanation as to why such testing could not be performed.  In this case, the examiner clearly indicated that repetitive range of motion testing was possible, and the measurements were recorded.  Moreover, the Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

An initial rating in excess of 20 percent for residuals of fracture L-1 is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


